
	
		I
		112th CONGRESS
		1st Session
		H. R. 2281
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Ms. Eshoo introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require accurate disclosures to consumers of the terms
		  and conditions of 4G service and other advanced wireless mobile broadband
		  service.
	
	
		1.Short titleThis Act may be cited as the
			 Next Generation Wireless Disclosure
			 Act.
		2.FindingsCongress finds the following:
			(1)In 2011, the
			 President set a goal of bringing next generation wireless broadband Internet
			 access service to at least 98 percent of Americans within 5 years.
			(2)The Federal
			 Communications Commission’s National Broadband Plan sets a minimum target of
			 delivering universal, affordable broadband Internet access service with actual
			 download speeds of at least 4 megabits per second and actual upload speeds of
			 at least 1 megabit per second.
			(3)The 4 largest
			 wireless service providers advertise 4G service using different wireless mobile
			 broadband technologies, including LTE (Long Term Evolution), WiMAX (Worldwide
			 Interoperability for Microwave Access), and HSPA+ (Evolved High Speed Packet
			 Access).
			(4)Although the International
			 Telecommunication Union has expanded its definition of 4G service to include
			 these technologies, theoretical peak speeds and actual speeds experienced by
			 consumers vary widely across technologies and service providers.
			(5)In 2010, the United States wireless
			 industry generated almost $160 billion in revenue, with approximately $50
			 billion of this total derived from wireless data.
			(6)Consumers need
			 accurate information before selecting a provider of wireless mobile broadband
			 service.
			(7)Providers and other sellers of advanced
			 wireless mobile broadband service should be required to make accurate and
			 reasonable disclosures of the terms and conditions of such service in order to
			 give consumers the necessary information to make informed decisions about such
			 service and to promote greater transparency in the market.
			3.Required
			 disclosures of terms and conditions of advanced wireless mobile broadband
			 service
			(a)Sale to
			 consumers
				(1)In
			 generalA person who sells advanced wireless mobile broadband
			 service directly to a consumer shall accurately disclose the terms and
			 conditions of such service by displaying such terms and conditions
			 consistently, clearly, and prominently in all marketing materials for such
			 service, at the point of sale of such service, and (in the case of postpaid
			 advanced wireless mobile broadband service) in all bills for such service. The
			 terms and conditions disclosed shall include the information described in
			 subsection (c).
				(2)Special rules
			 for prepaid service
					(A)Off-the-shelf
			 transactionsParagraph (1) does not apply in the case of a
			 transaction in which both—
						(i)the
			 consumer receives a device that allows the consumer to access a specified
			 quantity of prepaid advanced wireless mobile broadband service; and
						(ii)the
			 consumer’s interaction with the agents of the person from whom the consumer
			 makes the purchase is such that the average consumer would not expect such
			 agents to have expertise regarding the terms and conditions of such
			 service.
						(B)Packagers of
			 prepaid serviceA person who
			 packages prepaid advanced wireless mobile broadband service for ultimate sale
			 to a consumer in a transaction described in subparagraph (A) shall accurately
			 disclose the terms and conditions of such service by displaying such terms and
			 conditions consistently, clearly, and prominently in all marketing materials
			 for such service and on the packaging of the device described in clause (i) of
			 such subparagraph. The terms and conditions disclosed shall include the
			 information described in subsection (c).
					(b)Sale to
			 resellersA person who sells
			 advanced wireless mobile broadband service wholesale to another person for
			 ultimate sale to consumers shall disclose to such other person the information
			 necessary to permit such other person to comply with subsection (a).
			(c)Information
			 describedThe information
			 described in this subsection is the following:
				(1)The guaranteed minimum transmit and receive
			 data rates for Internet protocol packets to and from on-network hosts for the
			 service, expressed in megabits per second. For purposes of the preceding
			 sentence, a minimum data rate is not guaranteed unless it is available for a
			 percentage of the time in a calendar month to be established by the
			 Commission.
				(2)The reliability
			 rating of the service. The Commission shall establish a standard method that
			 shall be used to calculate the reliability rating of the service, which shall
			 be based on the data session start success percentage (network accessibility)
			 and the data session completion success percentage (network retainability) of
			 the service.
				(3)The price of the
			 service stated in terms of—
					(A)in the case of service that is priced based
			 on the volume of data sent or received, the price per unit of data sent or
			 received; or
					(B)in the case of service for which a flat
			 rate is charged for service over a given time period—
						(i)the flat rate; and
						(ii)a detailed description of any limits on the
			 use of such service over such time period, by volume of data sent or received
			 or otherwise.
						(4)Any other charges
			 that the consumer of the service will incur that are not included in the price
			 as stated pursuant to paragraph (3).
				(5)The network
			 management policies of the service with respect to Internet protocol packets to
			 and from on-network hosts, including the following:
					(A)Any business
			 practices or technical mechanisms employed by the service provider, other than
			 standard best-effort delivery, that allocate capacity or prioritize traffic
			 differently on the basis of the source of the applications, content, or
			 services.
					(B)Any limits or
			 prohibitions on the use of certain applications or services.
					(C)Any traffic
			 shaping or throttling mechanisms that affect the service as a result of
			 exceeding certain usage limits.
					(6)The technology used to provide the service,
			 such as LTE (Long Term Evolution), WiMAX (Worldwide Interoperability for
			 Microwave Access), or HSPA+ (Evolved High Speed Packet Access).
				(7)The uniform resource locator of a website
			 (together with a brief description of the contents of the website) on which is
			 located the following:
					(A)The complete terms of service, acceptable
			 use policy, and any other documentation related to the network management
			 policies of the service provider.
					(B)A map of the
			 coverage area of the service. If different technologies are used to provide the
			 service in different geographic areas, the map shall indicate the technology
			 used in each area.
					(d)Manner and form
			 of disclosuresThe Commission may prescribe the manner and form
			 of the disclosures required by this section.
			(e)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Commission
			 shall promulgate regulations implementing this section.
			(f)EnforcementThe
			 Commission shall enforce this section as if this section were a part of the
			 Communications Act of 1934 (47 U.S.C. 151 et seq.). A violation of this section
			 or a regulation promulgated under this section shall be considered to be a
			 violation of such Act or a regulation promulgated under such Act,
			 respectively.
			(g)Coverage area
			 definedIn this section, the term coverage area
			 shall have the meaning given such term by the Commission. The Commission shall
			 set minimum signal strength and data rate requirements in order for a location
			 to be considered to be within the coverage area of an advanced wireless mobile
			 broadband service.
			4.Study by Federal
			 Communications Commission
			(a)StudyNot later than 1 year after the date of the
			 enactment of this Act, and annually thereafter, the Commission shall complete a
			 study evaluating the speed and pricing of advanced wireless mobile broadband
			 service offered in the United States by the 10 largest providers of such
			 service, as measured by the number of consumers to whom a provider provides
			 such service in coverage areas that include any part of the United
			 States.
			(b)Initial report
			 to CongressNot later than 10 days after completing the initial
			 study required by subsection (a), the Commission shall submit to Congress a
			 report on the results of such study.
			(c)Inclusion in
			 annual CMRS competition reportsThe Commission shall include the
			 results of each study conducted under subsection (a) in the next report on the
			 findings of the review required by section 332(c)(1)(C) of the Communications
			 Act of 1934 (47 U.S.C. 332(c)(1)(C)) that is adopted after the completion of
			 such study.
			5.DefinitionsIn this Act:
			(1)4G
			 serviceThe term 4G
			 service includes wireless mobile broadband service that utilizes
			 technologies that fulfill the requirements set forth in the International
			 Mobile Telecommunications Advanced standard promulgated by the International
			 Telecommunication Union, any forerunner technologies for which the designation
			 “4G” has been approved by the International Telecommunication Union, and any
			 technologies that are broadly marketed as “4G” service.
			(2)Advanced
			 wireless mobile broadband serviceThe term advanced
			 wireless mobile broadband service means 4G service or any wireless
			 mobile broadband service that utilizes a successor technology to 4G
			 technology.
			(3)Best-effort
			 deliveryThe term
			 best-effort delivery means the common Internet protocol network
			 model in which a network service routes Internet protocol packets on a
			 first-in, first-out basis and does not distinguish based on the source, type,
			 or other unique characteristics of the Internet protocol packets for the
			 purpose of establishing different levels of delivery priority.
			(4)CommissionThe
			 term Commission means the Federal Communications
			 Commission.
			(5)On-network
			 hostThe term
			 on-network host means any networking routing equipment owned,
			 operated, or within the control of a wireless mobile broadband service provider
			 that transmits or receives Internet protocol packets or any points in a network
			 before a subscriber’s data traffic travels to a centralized routing facility
			 that interconnects at an exchange point with broadband service providers that
			 are not affiliated with such wireless mobile broadband service provider.
			(6)PostpaidThe term postpaid means, with
			 respect to advanced wireless mobile broadband service, that the service is not
			 prepaid.
			(7)PrepaidThe term prepaid means, with
			 respect to advanced wireless mobile broadband service, that the consumer of
			 such service pays for a specified quantity of service (whether measured by
			 volume of data transferred, amount of time the service is in use, or otherwise)
			 before gaining access to such service and must affirmatively purchase any
			 additional quantities of service before gaining access to such additional
			 quantities.
			
